           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

CENTENNIAL BANK,
Guardian of the Estate of Mary
Moore Stiny                                                PLAINTIFF

v.                       No. 3:17-cv-226-DPM

RENA WOOD                                               DEFENDANT

                                ORDER
     1. Status report from Wood, NQ 319, appreciated. Centennial Bank

has turned over all the guardianship assets to Wood, the personal
representative of Mrs. Stiny' s estate. The Court therefore discharges
Centennial Bank as guardian of the estate of Mary Moore Stiny.
     2. The Court orders Bank of America to pay Rena Wood $3,937.50
from account No. xxxx5307. This payment resolves Wood's request for
reimbursement of trust-related litigation fees, both as to Larry McCredy
in particular and across the board.

     3. Petition from co-trustees, NQ 320, noted.
     4. The Court approves reimbursement of the bond fee. The Court
orders Bank of America to make the $500 payment from account No.
xxxx5307 in the name of the "Survivor's Trust Under the Elijah G. and
Mary Moore Stiny Trust" to "The Perkins Law Firm, P.A."
     5. The Court further orders Bank of America to pay $5,000 to
"SLBiggs" from account No. xxxx5307, as the retainer for tax-related
services.

     6. The joint checking account for the survivor's trust is a good
idea to make trust administration smoother. As the co-trustees note,
the $25,000 limit on expenditures without court approval and the
unanimity requirement apply.          The Court therefore approves the
proposal.     The Court orders Bank of America to issue a check for
$100,000 payable to "G.S. Brant Perkins and Rena Wood, Co-Trustees
of the Elijah G. and Mary M. Stiny Trust - Survivor's Trust." Perkins
and Wood should open the joint checking account as planned, and
advise the Court about implementation in their next status report.
     7. The Court directs the Clerk to send Perkins three certified
copies of this Order to assist in implementing it with Bank of America
and whatever bank the co-trustees decide to use for the checking
account.
     8. Status report due from co-trustees by 1 November 2019 on

these issues:
           • The new checking account;
           • Tax returns, NQ 309 at ,r 11;
           • Notice to potential beneficiaries, NQ 309 at ,r 11; and
           • Linder & Associates - status of apartments and current
             operating account balance.
                                      -2-
     9.   For the co-trustees' information, the current amount in the
Court's registry is $262,409.86.
     So Ordered.



                                         D.P. Marshall;
                                         United States District Judge

                                           I()   ft-1-le~   21} I 9




                                   -3-
